UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7176



DUSTIN L. CARWILE,

                                                 Plaintiff - Appellant,


          versus


MRS. COMPTON, Personal Property Officer;
CAPTAIN JANEWAY; STAN K. YOUNG, Warden,
Wallens Ridge; GENE JOHNSON, Deputy Director
of Virginia Prisons; VINCE BOBROSKY; JANICE T.
DOW; LOUIS B. CEI; JAMES M. SISK; PRU
STASIKEWICH,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-154-2)


Submitted:   October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dustin L. Carwile, Appellant Pro Se. Susan Foster Barr, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Dustin L. Carwile appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Carwile v. Compton, No. CA-03-154-2 (E.D. Va. June 21, 2004).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -